Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/25/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 2, 5-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,208,036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites changing lighting state in response to the presence of surrounding moving bodies, while the referenced patent recites changing the lighting state in response to a change in travel environment. These claims disclose similar subject matter, as the presence of a surrounding body would be part of the travel environment. The referenced patent represents a narrower claim (i.e. Elements ABCX) than the broader one of the instant application (i.e. Elements ABC), however all the elements of the instant application's independent claim are disclosed in the referenced patent's independent claim. 

Instant Application
US Patent No. 11,208,036 B2
An automated driving enabled vehicle, comprising: a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving;
An automated driving enabled vehicle, comprising: a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving;
an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving;
an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving;
and a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by 10the automated driving,
and a lamp controller configured to make a control to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving,





the lamp controller being configured to acquire, during the execution of the automated driving, information regarding a surrounding moving body present around the vehicle, and make a lighting control of the automated driving indicator lamp during the 15execution of the automated driving, in response to presence of any surrounding moving body around the vehicle executing the automated driving.
the lamp controller being configured to change, during the execution of the automated driving, a lighting state of the automated driving indicator lamp in response to at least a change in travel environment, and
the lamp controller being configured to switch off the automated driving indicator lamp during the execution of the automated driving, on a condition that the travel environment renders it unnecessary to switch on the automated driving indicator lamp regardless of the execution of the automated driving.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 2020/0031274 A1) further in light of Kim (US 9,969,320 B2).
Regarding Claim 1:
Redick discloses: An automated driving enabled vehicle, an autonomous vehicle (Paragraph 0009) 
comprising: a travel controller configured to control travel of the vehicle while switching a travel control state between automated driving and manual driving; (Paragraph 0010 discloses an autonomous driving system controlled and driven by a set of applications, as well as disclosing the capability of the vehicle to function in manual operation mode.)
an automated driving indicator lamp configured to be switched on perceptibly from outside the vehicle on an occasion of the automated driving; (A driving mode indicator light on the surface of the vehicle [Paragraph 0010, 120a & 120b of Figure 3, below] turns on or off based on the mode of driving. The light is on if the driving mode is automatic) 
and a lamp controller configured to switch on the automated driving indicator lamp to indicate that the travel control state is the automated driving, during execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving, (A driving mode indicator light on the surface of the vehicle [Paragraph 0010, 120a & 120b of Figure 3, below] turns on or off based on the mode of driving. The light is on if the driving mode is automatic, and off if the driving mode is manual as disclosed in Paragraph 0010)

    PNG
    media_image1.png
    206
    378
    media_image1.png
    Greyscale

Redick does not disclose:
“the lamp controller being configured to acquire, during the execution of the automated driving, information regarding a surrounding moving body present around the vehicle, (Kim teaches selective control of one or more lamps on a vehicle based on the situation of a vehicle in Column 20 Lines 50 – 53. Such situations involving a moving body around the vehicle are taught in Column 20 Lines 40-49.)
and make a lighting control of the automated driving indicator lamp during the 15execution of the automated driving, in response to presence of any surrounding moving body around the vehicle executing the automated driving.” (The situations taught in Column 20 Lines 40-49 include pedestrians and other vehicles, turning on an example of vehicle illumination when an object is detected if it was previously off)
It is old and well understood in the art of vehicle controls that a number of illumination devices are often present on vehicles, each providing some utility. The autonomous vehicle in Redick includes an indicator of autonomous driving, which is disclosed as an illumination device mounted onto the vehicle’s external surface as seen in figure 3, above and further disclosed in Paragraph 0010. Kim recites a lamp of an autonomous vehicle (Column 1 Lines 34 - 49) with selective control (Column 20 Lines 50 – 53). It would be obvious to one of ordinary skill in the art at the time of the instant application to combine the teachings of Kim with the disclosure of Redick so as to emit the indicator light in conditions specific to it being observable by an external body, to conserve power when it is not needed. 

Regarding Claim 2: 
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to switch off the automated driving indicator 20lamp during the execution of the automated driving, in response to absence of any surrounding moving body around the vehicle executing the automated driving.
Redick discloses an automated driving indicator light (Paragraph 0010) but does not disclose altering the indicator light based on the absence of a surrounding moving body. 
Kim teaches turning off external lamps if no object is detected by sensors in the vicinity of the vehicle (Column 29 Lines 25-35).

Regarding Claim 3:
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to switch on the automated driving indicator 25lamp, with intensity according to a distance from the vehicle executing the automated driving to the surrounding moving body present around the vehicle, or ambient illuminance around the vehicle executing the automated driving, or both.
Redick does not disclose intensity control of the external light based off the environment sensed. 
Kim teaches intensity of external lights based on the ambient illumination of the environment (Column 23 Lines 18-35).

Regarding Claim 4:
The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to switch on the automated driving indicator lamp, with intensity according to a distance from the vehicle executing the automated 5driving to the surrounding moving body present around the vehicle, or ambient illuminance around the vehicle executing the automated driving, or both.
Redick does not disclose intensity control of the external light based off the environment sensed. 
Kim teaches intensity of external lights based on the ambient illumination of the environment (Column 23 Lines 18-35).

Regarding Claim 5:
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to 10acquire the information regarding the surrounding moving body present around the vehicle executing the automated driving, after switching off the automated driving indicator lamp during the execution of the automated driving, and switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, in response to emergent presence of any 15surrounding moving body around the vehicle executing the automated driving.
Redick does not disclose control of external driving lamps based on the presence of other vehicles in the vicinity, or lack thereof. 
Kim teaches turning external vehicle lamps back on during the execution of automated driving when they had previously been turned off in response to the acquisition of information about an object (Column 29 Lines 25 – 41). 

Regarding Claim 6:
The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to acquire the information regarding the surrounding moving body present 20around the vehicle executing the automated driving, after switching off the automated driving indicator lamp during the execution of the automated driving, and switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, in response to emergent presence of any surrounding moving body around the vehicle executing the automated driving.
Redick does not disclose control of external driving lamps based on the presence of other vehicles in the vicinity, or lack thereof. 
Kim teaches turning external vehicle lamps back on during the execution of automated driving when they had previously been turned off in response to the acquisition of information about an object (Column 29 Lines 25 – 41). 

Regarding Claim 7:
Redick does not disclose control of external driving lamps based on the presence of other vehicles in the vicinity, or lack thereof, or their status as an autonomous vehicle. 
Kim, in a similar field of endeavor teaches: The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to 37acquire the information regarding the surrounding moving body present around the vehicle executing the automated driving, 
Kim teaches acquiring information regarding an emergent moving body (Column 2 Lines 53 – 57
after switching off the automated driving indicator lamp during the execution of the automated driving, determine whether or not the surrounding moving body present around the 5vehicle executing the automated driving is an autonomous vehicle,
Kim teaches external lights being turned off if all moving bodies surrounding the vehicle being automated vehicles, where there is no need for alerting lights (Column 26 Lines 3 – 13).
 and switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, in response to emergent presence of any surrounding moving body other than an autonomous vehicle, around the vehicle executing the automated driving.
Lights are turned back on if a non-automated body is detected around the vehicle to improve safety (Kim, Column 20 Lines 40-49).

Regarding Claim 8:
Redick does not disclose control of external driving lamps based on the presence of other vehicles in the vicinity, or lack thereof, or their status as an autonomous vehicle. 
Kim, in a similar field of endeavor teaches: The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to acquire the information regarding the surrounding moving body present around the vehicle executing the automated driving, 
Kim teaches acquiring information regarding an emergent moving body (Column 2 Lines 53 – 57)
after switching off the automated 15driving indicator lamp during the execution of the automated driving, determine whether or not the surrounding moving body present around the vehicle executing the automated driving is an autonomous vehicle, 
Kim teaches external lights being turned off if all moving bodies surrounding the vehicle being automated vehicles, where there is no need for alerting lights (Column 26 Lines 3 – 13).
and switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, in response to emergent presence of any 20surrounding moving body other than an autonomous vehicle, around the vehicle executing the automated driving.
Lights are turned back on if a non-automated body is detected around the vehicle to improve safety (Kim, Column 20 Lines 40-49).

Regarding Claim 11:
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to switch the automated driving indicator lamp back on, and afterwards, switch off the automated driving indicator lamp, on a condition that the travel controller switches the travel control state of the vehicle from the automated driving after the lamp controller switches off the automated driving indicator lamp during the execution of the automated driving.
Redick discloses a driving mode indicator light turning on if automated driving is enabled and turning off if automated driving is disabled. Redick does not disclose an indicator light turning off during the execution of automated driving, and therefore does not disclose switching an external light back on as automated driving ends. 
Kim teaches a transitional period between automated driving and manual driving in Column 20 Line 56 – Column 21 Line 18, where when a vehicle transitions or is expected to transition from automated to manual control, external lights are turned back on if they were previously off during automated driving, and in combining this behavior with Redick, the automated driving indicator light would be turned off when manual driving ends as disclosed in Redick. 

Regarding Claim 12:
The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to switch the automated driving indicator lamp back on, and afterwards, switch off the automated driving indicator lamp, on a condition that the travel controller switches the travel control state of the vehicle from the automated driving after the lamp controller switches off the automated driving indicator lamp during the execution of the automated driving.
Redick discloses a driving mode indicator light turning on if automated driving is enabled and turning off if automated driving is disabled. Redick does not disclose an indicator light turning off during the execution of automated driving, and therefore does not disclose switching an external light back on as automated driving ends. 
Kim teaches a transitional period between automated driving and manual driving in Column 20 Line 56 – Column 21 Line 18, where when a vehicle transitions or is expected to transition from automated to manual control, external lights are turned back on if they were previously off during automated driving, and in combining this behavior with Redick, the automated driving indicator light would be turned off when manual driving ends as disclosed in Redick. 

Regarding Claim 13:
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, on a condition 10that an abnormality or a disturbance that affects the travel of the vehicle is detected or predicted, with the automated driving indicator lamp off during the execution of the automated driving.
Redick does not disclose making a lighting control of a vehicle based on an abnormality or disturbance affecting the travel of the vehicle.
Kim teaches Column 21 Line 4 controlling a light emitting unit based on driving situation information. Various examples are provided, including recognizing traffic sign content (Column 31 Line 65 - Column 32 Line 6) based on LIDAR or radar systems recognizing a sign is present, but a light being off such that the content of the sign is indeterminate. A lighting control is made to turn on the external lights that have been previously off in these circumstances. The content of a traffic sign can potentially disturb the operating conditions of a vehicle, by changing speed limit or providing other road information, and therefore making a lighting control based on the detection of such a disturbance is taught by Kim onto the disclosure of the automated driving indicator lamp of Redick. 

Regarding Claim 14:
The automated driving enabled vehicle according to claim 2, wherein 15the lamp controller is configured to switch the automated driving indicator lamp back on that has been off during the execution of the automated driving, on a condition that an abnormality or a disturbance that affects the travel of the vehicle is detected or predicted, with the automated driving indicator lamp off during the execution of the automated driving.
Redick does not disclose making a lighting control of a vehicle based on an abnormality or disturbance affecting or potentially affecting the travel of the vehicle.
Kim teaches Column 21 Line 4 controlling a light emitting unit based on driving situation information. Various examples are provided, including recognizing traffic sign content (Column 31 Line 65 - Column 32 Line 6) based on LIDAR or radar systems recognizing a sign is present, but a light being off such that the content of the sign is indeterminate. A lighting control is made to turn on the external lights that have been previously off in these circumstances. The content of a traffic sign can potentially disturb the operating conditions of a vehicle, by changing speed limit or providing other road information, and therefore making a lighting control based on the detection of such a disturbance is taught by Kim onto the disclosure of the automated driving indicator lamp of Redick. 

Claim(s) 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 2020/0031274 A1) as modified by Kim (US 9,969,320 B2) "Modified Redick" further in light of Masaki (US 2020/0130573 A1).
Regarding Claim 9:
Redick discloses an automated driving indicator lamp in Paragraph 0010, but does not disclose linking the on/off state of the automated driving indicator with other external lights on the vehicle. 
Masaki, in a similar field of endeavor, teaches: The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to 25further acquire, during the execution of the automated driving, information regarding a lighting state of a headlight or a signaling light other than a brake light, a direction indicator, and a reverse light of the vehicle, 38
Masaki teaches in Paragraph 0008 determining the state of the headlights in order to make an illumination decision. 
switch off the automated driving indicator lamp during the execution of the automated driving, on a condition that the vehicle is traveling by the automated driving, with the headlight and the signaling light off, and keep the automated driving indicator lamp on, on a condition that the 5vehicle is traveling by the automated driving, with the headlight or the signaling light, or both, on.
Masaki, Paragraph 0058 turning off a vehicle light based on the headlights not being on, and additionally teaches in Paragraph 0008 turning on and adjusting the vehicle light when headlights are turned on during automated driving. 
It is old and well understood in the art of vehicle controls that lights are not necessary at all times due to them being more difficult to see or obtain use from under certain conditions. Masaki teaches a lighting control of a light positioned on the interior of a vehicle, that turns off or on based on the headlight status (Paragraphs 0008 and 0058) and operates during automated driving. While this light is disposed in the interior of the vehicle and not the exterior, one of ordinary skill in the art of vehicle controls will appreciate the control decisions taking place are applicable to either. Redick discloses an external indicator light in Paragraph 0010 that turns on and off based on automated driving conditions. It would therefore be obvious to one of ordinary skill in the art at the time of filing of the instant application to combine the teachings of Masaki with the disclosure of Redick to control illumination of lighting when rendered unnecessary by surrounding lighting conditions. 

Regarding Claim 10:
Redick discloses an automated driving indicator lamp in Paragraph 0010, but does not disclose linking the on/off state of the automated driving indicator with other external lights on the vehicle. 
Masaki, in a similar field of endeavor, teaches: The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to 10further acquire, during the execution of the automated driving, information regarding a lighting state of a headlight or a signaling light other than a brake light, a direction indicator, and a reverse light of the vehicle, 
Masaki teaches in Paragraph 0008 determining the state of the headlights in order to make an illumination decision. 
switch off the automated driving indicator lamp during the execution of the automated driving, on a condition that the vehicle is traveling by the automated 15driving, with the headlight and the signaling light off, and keep the automated driving indicator lamp on, on a condition that the vehicle is traveling by the automated driving, with the headlight or the signaling light, or both, on.
Masaki teaches in Paragraph 0058 turning off a vehicle light based on the headlights not being on, and additionally teaches in Paragraph 0008 turning on and adjusting the vehicle light when headlights are turned on during automated driving. 

Claim(s) 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 20200031274 A1) as modified by Kim (US 9,969,320 B2) "Modified Redick" further in light of Madril (US 11,180,073 B2).
Regarding Claim 15:
The automated driving enabled vehicle according to claim 1, wherein the lamp controller is configured to change, during the execution of the automated driving, a lighting state of the automated driving indicator lamp on a basis of user setting regarding the lighting control of the automated driving indicator lamp 25during the execution of the automated driving.
Modified Redick does not disclose user settings regarding lighting control. 
Madril in a similar field of endeavor teaches user settings regarding the lighting control and lighting output of a vehicle in Column 42 Lines 45 – 67, including basing controls on environmental conditions. 
It is old and well understood in the art of vehicle controls that user settings may be applied to a lighting system or other systems in a vehicle to alter their functionality as desired by the driver. Madril teaches in Column 42 Lines 45-67 various setting profiles for altering the lighting control of a vehicle. Paragraph 0010 of Redick discloses an automated driving lamp, which would be obvious to one of ordinary skill in the art of vehicle controls at the time of the instant application to combine with the user settings of Madril. 

Regarding Claim 16:
The automated driving enabled vehicle according to claim 2, wherein the lamp controller is configured to change, during the execution of the automated driving, a lighting state of the automated driving indicator lamp on a basis of user setting regarding the lighting control of the automated driving indicator lamp 5during the execution of the automated driving.
Modified Redick does not disclose user settings regarding lighting control. 
Madril in a similar field of endeavor teaches user settings regarding the lighting control and lighting output of a vehicle in Column 42 Lines 45 – 67.

Claim(s) 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redick (US 20200031274 A1) as modified by Kim (US 9,969,320 B2) "Modified Redick" further in light of Tusda (US 2017/0225567).
Regarding Claim 17:
The automated driving enabled vehicle according to claim 1, further comprising an alarm device configured to output an alarm, on a condition that the lamp controller changes a lighting state of the automated driving indicator lamp during the 10execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving.
Modified Redick does not disclose an alarm system coupled to the lamp controller. 
Tusda teaches a manual driving requirement signal in Paragraph 0045 that which then outputs an audible alarm to a driver in Paragraph 0093, and changes the driving state of the vehicle from automated to manual. Tusda further recites an external light that is lit when in automated driving mode, and not lit when automated driving is inactive in Paragraph 0099. Therefore, Tusda teaches an alarm system coupled to the automated driving indicator lamp, alerting the driver when the automated driving state is about to change from on to off, and it would be obvious to one of ordinary skill in the art to utilize outputting an alarm on the condition of the indicator light changing. 
It is old and well understood in the art of vehicle controls that it is desirable for a user of a vehicle to be notified of a change in lighting setting. Tusda teaches an external automated driving indicator light (0099) that turns off when automatic driving is not engaged, and outputs a loud sound when automated driving is to be imminently disengaged. Redick discloses an external light that turns on or off based on automated driving state in Paragraph 0010. It would have been obvious to one of ordinary skill in the art at the time of the instant application to therefore combine the alarm teachings of Tusda in relation to its automated driving indicator light with the automated driving indicator light of Redick. 

Regarding Claim 18:
The automated driving enabled vehicle according to claim 2, further comprising an alarm device configured to output an alarm, on a condition that the lamp 15controller changes a lighting state of the automated driving indicator lamp during the execution of the automated driving in which the travel controller controls the travel of the vehicle by the automated driving.
Modified Redick does not disclose an alarm system coupled to the lamp controller. 
Tusda teaches a manual driving requirement signal in Paragraph 0045 that which then outputs an audible alarm to a driver in Paragraph 0093, and changes the driving state of the vehicle from automated to manual. Tusda further recites an external light that is lit when in automated driving mode, and not lit when automated driving is inactive in Paragraph 0099. Therefore, Tusda teaches an alarm system coupled to the automated driving indicator lamp, alerting the driver when the automated driving state is about to change from on to off, and it would be obvious to one of ordinary skill in the art to utilize outputting an alarm on the condition of the indicator light changing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN CARDIMINO whose telephone number is (571)-272-2759. The examiner can normally be reached M-Th 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CARDIMINO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661